Citation Nr: 0502382	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an increased rating for residuals of a right 
wrist fracture, currently evaluated as 10 percent disabling.

Entitlement to an increased initial rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.

Entitlement to an increased rating for residuals of a left 
ankle sprain, currently evaluated as 10 percent disabling.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and April 2002 decisions by 
the Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  The January 2002 decision granted an 
increased disability rating of 10 percent for residuals of a 
right wrist fracture.  The April 2002 decision granted an 
increased disability rating of 10 percent for residuals of a 
left ankle sprain.  In addition, the April 2002 decision 
granted service connection for residuals of a right ankle 
fracture and assigned an initial disability rating of 10 
percent.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran is currently in receipt of the maximum 
disability rating available under the rating criteria that 
apply to his right wrist disability.

3.  The evidence does not reasonably show that the veteran's 
right ankle disorder is productive of marked limitation of 
motion.

4.  The evidence of record does not reasonably show that the 
veteran's left ankle disorder is productive of marked 
limitation of motion.


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right wrist are not more 
than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2003).

2.  Residuals of a fracture of the right ankle are not more 
than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2003).

3.  Residuals of a sprain of the left ankle are not more than 
10 percent disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
January 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish entitlement to an increased rating for his service-
connected disabilities.  The basic elements for establishing 
such have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was provided to the veteran in February 2002 
before the January and April 2002 RO decisions that are the 
subject of this appeal.  
 
Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the January 2001 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim. Specifically, in the 
letter, the RO stated, "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you."  In addition, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.  Thus, the Board finds that in this case, each 
of the four content requirements of a VCAA notice has been 
fully satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error. 38 C.F.R. § 20.1102.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  He was 
afforded VA examinations, and the examination reports include 
opinions regarding the severity of the veteran's service-
connected disabilities.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his 
available post service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Increased Rating for
Residuals of a Right Wrist Fracture

Factual Background

Service medical records indicate that the veteran fractured 
the navicular bone in his right wrist in September 1984 in a 
motor vehicle accident.  A June 1994 rating decision granted 
service connection for residuals of a right wrist fracture 
and an initial noncompensable rating was assigned.

A September 2000 VA examination report stated that the 
veteran reported intermittent pain in the right wrist.  On 
examination, there was no swelling of the wrist.  There was 
moderate tenderness to palpation circumferentially.  Flexion 
was 25 degrees.  Extension was 15 degrees.  Abduction and 
adduction were noted to be normal with associated pain.  
Strength was normal and sensation was intact.

A November 2000 letter from the veteran's private physician 
noted that the veteran was being treated for a service 
connected fractured right wrist.  The physician noted that 
the veteran had pain in his right wrist, which was 
accompanied by "significant restricted range of motion."

A June 2001 VA treatment note reported that the veteran has 
had intermittent pain of the right wrist since fracturing it 
during service.  On examination, there was no swelling of the 
right wrist.  There was minimal tenderness circumferentially.  
Extension was 10 degrees.  Flexion was 15 degrees.  Abduction 
was 20 degrees and adduction was 18 degrees.  Strength was 
within normal limits.

A March 2004 VA fee basis examination report noted that the 
veteran was left-handed.  On examination, no tenderness, 
swelling or discoloration was noted in the right wrist.  
Dorsiflexion was 0 to 80 degrees, with that range being noted 
as normal.  Palmer flexion was 0 to 90 degrees, with that 
range being noted as normal.  Circulation and sensation of 
the right wrist and hand were normal.  There was no atrophy 
of the muscles around the wrist.  The examiner stated that he 
was unable to find any abnormalities of the right wrist.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215.  10 percent 
is the maximum evaluation available under this diagnostic 
code.

Ankylosis of the wrist in a favorable position in 20 degrees 
to 30 degrees of dorsiflexion is evaluated as 30 percent 
disabling if the major wrist is affected and 20 percent 
disabling if the minor wrist is affected.  If not in the 
favorable position, a 30 percent evaluation is assigned for 
the minor wrist and a 40 percent evaluation is assigned for 
the major wrist.  Ankylosis in an unfavorable position, in 
any degree of palmar flexion or with ulnar or radial 
deviation is evaluated as 50 percent disabling when there is 
involvement of the major wrist and 40 percent disabling where 
the minor wrist is affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2003).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Although the veteran has complained of pain that affects his 
wrist function, it is important to note that the veteran is 
rated on the basis of limitation of motion under Diagnostic 
Code 5215 and, in this regard, it is noted that he has 
already been assigned the highest disability rating available 
for limitation of motion.  In such an instance, where "the 
appellant is already receiving the maximum disability rating" 
for limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
impairment due to pain must be equated to loss of motion) is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
see also VAOPGCPREC 36-97 (Dec. 12, 1997).  Additionally, the 
Board notes that the veteran's claims file does not contain a 
diagnosis of ankylosis.  In the absence of ankylosis, the 
Board may not rate his right wrist disability as ankylosis 
under Diagnostic Code 5214. Johnston, supra.  The Board 
further finds that the pain and weakness associated with the 
disorder has not resulted in limitation of motion of the 
wrist to such a degree that the function is comparable with 
an ankylosed wrist.  Consequently, an increased schedular 
rating is not warranted for the veteran's service-connected 
right wrist disability under either Diagnostic Code 5214 or 
5215.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right wrist disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


III.  Increased Rating for
Residuals of a Right Ankle Fracture and
Residuals of a Left Ankle Sprain

Factual Background

Service medical records indicate that the veteran was treated 
for a left ankle sprain in May 1974, January 1979 and again 
in April 1992.  In addition, service medical records reflect 
that the veteran fractured his right ankle in a fall in 
August 1978.

A June 1994 rating decision granted service connection for 
residuals of a left ankle sprain and assigned an initial 
noncompensable rating.

A March 2002 VA treatment note reflected reports of continued 
pain and stiffness in both ankles.  On examination, there was 
no swelling in the right ankle.  There was mild tenderness to 
palpation over the anterior and lateral malleolus.  Full 
range of motion was noted, but was associated with pain.  
Strength was normal.  There was no effusion noted in the left 
ankle.  Mild tenderness to palpation was noted over the 
anterior and lateral malleolus.  There was no joint 
instability.  Range of motion was normal, with associated 
pain in full dorsiflexion and plantar flexion.  There was no 
ligament laxity noted.  The veteran's gait appeared normal.  
X-rays taken of both ankles were interpreted as showing mild 
degenerative changes in the left tibiotalar joint and 
bilateral plantar spurs.  No other significant bony 
abnormalities were noted.

A March 2004 VA fee basis examination report noted that the 
veteran complained of limited motion in his ankles.  On 
examination, both ankles were normal.  There were no tender 
areas and no signs of irritation or inflammation.  
Dorsiflexion was noted to be 0 to 20 degrees, which was 
reported as normal.  Plantar flexion was noted to be 0 to 45 
degrees, which was reported as normal.  Ligaments around the 
ankles were intact.  Medial and lateral collateral ligaments 
were intact.  Circulation and sensation were normal.  The 
examiner noted that he was unable to find any abnormalities 
of the ankles.

Criteria

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
residuals of a right ankle fracture.  This matter, therefore, 
is to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Normal range of motion for the ankle is 20 
degrees for dorsiflexion and 45 degrees for plantar flexion. 
38 C.F.R. § 4.71, Plate II.

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees, a 30 percent 
rating is warranted.  A 40 percent rating is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2003).

Analysis

The Board notes that both left and right ankle disabilities 
are currently evaluated as 10 percent disabling under 
Diagnostic Code 5271.  During the veteran's most recent VA 
examination in March 2004 his dorsiflexion was noted to be 20 
degrees and plantar flexion was noted to be 45 degrees.  
According to the Diagnostic criteria, such ranges of motion 
would be contemplated by the evaluations no in effect.  
Therefore a 20 percent rating for marked limitation of motion 
of either ankle under Diagnostic Code 5271 is not appropriate 
at this time.  In addition, a higher rating is not warranted 
under Diagnostic Code 5270, as the clinical evidence of 
record does not indicate that the veteran has a diagnosis of 
ankylosis involving either ankle.

The evidence of record does not demonstrate any other 
significant functional loss to warrant an increased 
evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  The medical 
evidence of record shows normal range of motion, although 
records do indicate some pain with motion.  Based on the 
foregoing evidence, the Board finds that the record does not 
establish otherwise than that the veteran's ankle 
disabilities, with consideration of additional functional 
impairment due to pain on use, are adequately compensated by 
the currently assigned 10 percent ratings.  See 38 C.F.R. 
§§ 4.40 and 4.45.

The Board also finds that the evidence does not raise a 
question that a rating higher than 10 percent is warranted 
for residuals of a right ankle fracture for any period of 
time from the veteran's claim to the present time so as to 
warrant a staged rating due to significant change in the 
level of disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's ankle disorders alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased rating for residuals of a right 
wrist fracture, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased initial rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for residuals of a left 
ankle sprain, currently evaluated as 10 percent disabling, is 
denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


